     Case 3:20-cv-01461-JM-AGS Document 1-2 Filed 07/29/20 PageID.16 Page 1 of 2




1
     Troy P. Owens, Jr. (SBN 298619)
2    THE LAW OFFICE OF TROY P. OWENS, JR., A.P.C.
3
     2400 FENTON STREET, SUITE 216
     CHULA VISTA, CA 91914
4    TELEPHONE: (619) 765-5000
5    FACSIMILE: (619) 599-8181
     TROYOWENS@TROYOWENSLAW.COM
6

7
     Attorneys for Plaintiff AMAURIE JOHNSON
8

9
                              UNITED STATES DISTRICT COURT
10
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11

12
     AMAURIE JOHNSON, an individual,             Case No.:
13            Plaintiff,
14      v.
                                                 DEMAND FOR JURY TRIAL
15   CITY OF LA MESA, a municipal
16   entity, MATT DAGES, an individual,
17   and DOES 1-6, inclusive,
18          Defendants.
19

20

21         COMES NOW, Plaintiff AMAURIE JOHNSON, by and through his
22
     attorney of record, THE LAW OFFICE OF TROY P. OWENS, JR., A.P.C., by
23
     Troy P. Owens, Jr., Esq., and hereby demands a trial by jury on all the issues so
24
     triable pursuant to Federal Rules of Civil Procedure, Rule 38, and the Local Rules
25
     of Practice for the United States District Court for the Southern District of
26
     California, Rule 38.1.
27

28




                                     DEMAND FOR JURY TRIAL
     Case 3:20-cv-01461-JM-AGS Document 1-2 Filed 07/29/20 PageID.17 Page 2 of 2




1    DATED: July 29, 2020               THE LAW OFFICE OF TROY P. OWENS, JR.
2

3                                       /s/ TROY P. OWENS, JR., ESQ.
                                        Troy P. Owens, Jr., Esq., attorney
4
                                        for plaintiff AMAURIE JOHNSON
5                                       troyowens@troyowenslaw.com
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 DEMAND FOR JURY TRIAL
